DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 07/01/2021.
        Claims 1, 8 and 13 have been amended.

        Claim 2 has been canceled.

        Claim 21 has been added.

        Claims 3-7, 9-12 and 14-20 have been remained.
        Claims 1 and 3-21 are currently pending in the application.
                        Examiner’s Statement of Reasons for Allowance
2.     Claims 1 and 3-21 are allowed.
3.     The following is an examiner’s statement of reasons or allowance
        None of the prior art teaches a display device comprising an auxiliary layer disposed between the first inorganic encapsulation layer and the organic encapsulation layer, the auxiliary layer having a thickness less than about 100 nu and greater than 30 nm, in combinations with the other structures as cited in the independent claim 1.                 
      Claims 3-7 and 21 are directly or indirectly depend on the independent claim 1.       

        None of the prior art teaches a display device comprising an organic encapsulation layer disposed on the first inorganic encapsulation layer: an auxiliary layer disposed between the first inorganic encapsulation layer and the organic encapsulation layer a bottom layer disposed between the auxiliary layer and the organic encapsulation layer, in combinations with the other structures as cited in the independent claim 8.                 
      Claims 9-12 are directly or indirectly depend on the independent claim 8.        

            None of the prior art teaches a display device comprising an auxiliary layer disposed between the first inorganic encapsulation layer and the organic encapsulation layer, and wherein the first inorganic encapsulation layer and the auxiliary layer each include silicon oxynitride, and a refractive index of the first inorganic encapsulation layer is different from a refractive index of the auxiliary layer, in combinations with the other structures as cited in the independent claim 13.                 
      Claims 14-20 are directly or indirectly depend on the independent claim 13.                              
                                                           Conclusion
4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/PHUC T DANG/Primary Examiner, Art Unit 2892